United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.H., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Jamaica, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1060
Issued: October 1, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 7, 2014 appellant, through her representative, filed a timely appeal from the
December 18, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP),
which terminated her compensation. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether OWCP met its burden to establish that appellant currently has no
active residuals of the accepted medical conditions.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
Appellant, senior customs inspector, born on March 23, 1950, sustained three injuries in
the performance of duty. On January 20, 2003 she went to sit in a chair and felt a sharp pain and
pop in her left low back. OWCP accepted appellant’s claim for lumbosacral sprain.2 On or
about February 18, 2005 appellant was working and felt pain in her back and left leg and was
unable to walk.3 On or about April 19, 2005 she processed in-bond entries, which involved
sitting at a counter, reaching over the counter and verifying the entry paperwork in the computer
to her left. Appellant felt pain in her low back increasing.4 OWCP accepted these last two
claims for disc herniations at C5-6, C-7 and L5-S1; cervical radiculopathy; lumbosacral
radiculitis and lumbosacral sprain/strain.
Dr. Kenneth P. Heist, an OWCP referral osteopath and certified orthopedist, found that
appellant’s symptoms were not related the accepted work injuries but were due to degenerative
changes and fibromyalgia, which rendered her disabled for work. His physical findings were
normal for someone of appellant’s age group with degenerative disc disease. There were no
correlating orthopedic or neurologic deficits to support any relevance from appellant’s mild disc
herniations.
Dr. Andrew Nelson, the attending Board-certified internist specializing in sports
medicine, disagreed with Dr. Heist’s conclusion that appellant no longer suffered residual effects
of the accepted work-related conditions. Appellant had less than full cervical and lumbar range
of motion and had constant neck and back pain requiring medication and intermittent therapy for
exacerbations of cervical and lumbar disc herniations and limiting her activity.
An OWCP hearing representative found a conflict in the medical opinion evidence on
October 12, 2012 and instructed OWCP to refer appellant to an impartial medical specialist.
OWCP referred appellant, together with a statement of accepted facts and the medical records
from each of her three claims, to Dr. Ian B. Fries, a Board-certified orthopedic surgeon.
Dr. Fries discussed the nature of sprain/strains and noted that spinal soft-tissue
sprains/strains typically recover in weeks or several months and require only conservative
treatment. He explained the diagnosis was based entirely on the claimed injury, subjective
symptoms and subjective findings. On examination, Dr. Fries found no objective findings that
allowed confirmation of residuals from the accepted lumbosacral sprain/strain.
Dr. Fries discussed the nature of herniated discs and explained that the presence of disc
herniations does not imply the patient is symptomatic. Further, cervical and lumbar
radiculopathies are diagnosed based on symptoms in a consistent radicular pattern, as well as
subjective and objective neurological findings and tests. Appellant’s record, he noted, was
2

OWCP File No. xxxxxx058.

3

OWCP File No. xxxxxx029.

4

In 2005, appellant claimed two recurrences of her 2003 injury, but as she implicated current work duties, OWCP
processed the claims as new injuries and used the dates she stopped work, February 18 and April 19, 2005, as the
dates of injury.

2

replete with variable symptoms and findings. Dr. Fries’ examination showed no convincing
subjective or objective findings of cervical or lumbar radiculopathy. Appellant had no reflex,
motor, sensory or provocative signs to support a diagnosis of radiculopathy. Dr. Fries added that
the injury mechanisms suggested minimal if any trauma.
Dr. Fries found that appellant had no objective residuals and would not benefit from
further treatment of the accepted medical conditions. He also found that she had no measurable
injury residuals or objective findings to support an inability to resume work.
On May 1, 2013 OWCP issued a notice of proposed termination on the grounds that
Dr. Fries’ opinion constituted the weight of the medical evidence and established no residuals or
disability due to the accepted medical conditions. On June 19, 2013 it terminated appellant’s
medical and wage-loss benefits.
In a decision dated December 18, 2013, an OWCP hearing representative affirmed the
termination of benefits for the accepted medical conditions. The hearing representative found
that the weight of the medical evidence, represented by the opinion of the impartial medical
specialist, Dr. Fries established that appellant had no continuing medical residuals or disability
causally related to the accepted work injuries in 2003 and 2005.
On appeal, counsel argues there is no proof OWCP properly selected Dr. Fries as the
impartial medical specialist, and that there is no evidence whether other doctors were bypassed.
He alleged it is not clear to him what the bypass history report means by “No bypasses are
available.” Counsel further argues that the questions posed by OWCP were flawed because they
asked whether appellant suffered residuals of the April 19, 2005 work injury and should have
asked whether she was still disabled as a result of all her work injuries, not just the
April 19, 2005 work injury. He adds that a reference in one question to another claimant would
only serve to confuse Dr. Fries. Counsel argues that that Dr. Fries indicated that he did not have
all of the medical records and he did not base his opinion on the statement of accepted facts
because he questioned whether the injury mechanisms traumatically caused the accepted
herniated discs.
LEGAL PRECEDENT
The United States shall pay compensation for the disability of an employee resulting
from personal injury sustained while in the performance of duty.5 Once OWCP accepts a claim,
it has the burden of proof to justify termination or modification of compensation benefits.6
If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall
make an examination.7 When there exist opposing medical reports of virtually equal weight and
5

5 U.S.C. § 8102(a).

6

Harold S. McGough, 36 ECAB 332 (1984).

7

5 U.S.C. § 8123(a).

3

rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a
proper factual background, must be given special weight.8
ANALYSIS
The Board concludes that a conflict arose between OWCP second opinion orthopedist,
Dr. Heist, and the attending internist, Dr. Nelson, who explicitly disagreed with Dr. Heist’s
conclusion that appellant no longer suffered residual effects of the accepted work-related
conditions. OWCP, therefore, properly followed OWCP’s hearing representative’s instructions
to refer appellant to an impartial medical specialist to resolve the conflict.
OWCP referred appellant to Dr. Fries, a Board-certified orthopedic surgeon. It provided
Dr. Fries with the medical records from each of her three traumatic injury claims and a statement
of accepted facts so he could base his opinion on a proper medical and factual history.
It was Dr. Fries’ opinion that appellant demonstrated no measurable residuals or
objective findings of the accepted employment injuries. He supported his opinion with medical
rationale and clinical findings. Dr. Fries discussed the nature of sprain/strains, which usually
resolve in weeks or months and noted that appellant had no objective findings that allowed
confirmation of residuals from the accepted lumbosacral sprain. He also discussed the nature of
herniated discs and explained that their presence did not imply that any of her complaints were
due to them. Further, Dr. Fries discussed the nature of radiculopathies and observed that
appellant’s record showed symptoms and findings that were too variable to be consistent with a
recognized radicular pattern and her current examination showed no convincing subjective or
objective findings of cervical or lumbosacral radiculopathy. Appellant had no reflex, motor,
sensory or provocative signs to support a diagnosis of radiculopathy.
The Board finds that Dr. Fries’ opinion is based on a proper factual and medical
background and is sufficiently well reasoned that it must be accorded the special weight of an
impartial medical specialist. As the weight of the medical evidence establishes that appellant no
longer suffers active residuals of the accepted medical conditions, the Board finds that OWCP
properly terminated ongoing medical and wage-loss compensation for those conditions. The
Board therefore affirms OWCP’s December 18, 2013 decision terminating benefits.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
Counsel argues there is no evidence OWCP properly selected Dr. Fries to serve as the
impartial medical specialist. A physician selected by OWCP to serve as an impartial medical
specialist should be one wholly free to make a completely independent evaluation and judgment.
In order to achieve this, OWCP has developed specific procedures for the selection of the
impartial medical specialist designed to provide adequate safeguards against any possible
appearance that the selected physician’s opinion was biased or prejudiced. The procedures
8

Carl Epstein, 38 ECAB 539 (1987); James P. Roberts, 31 ECAB 1010 (1980).

4

contemplate that the impartial medical specialist will be selected on a strict rotating basis in
order to negate any appearance that preferential treatment exists between a particular physician
and OWCP.9
Counsel may be unfamiliar with the features of OWCP’s medical management
application (MMA). As the Board has explained in other cases, this application replaced the
physician directory system and allows users to access a database of Board-certified specialist
physicians and is used to schedule examinations. The application contains an automatic and
strict rotational scheduling feature to provide for consistent rotation among physicians and to
record the information needed to document the selection of the physician.10
The claims examiner is not able to dictate which physician serves as the impartial
medical specialist. A medical scheduler inputs the claim number into the application, from
which the claimant’s home zip code is loaded. The scheduler chooses the type of examination to
be performed (second opinion or referee) and the applicable medical specialty. The next
physician in the roster appears on the screen and remains until an appointment is scheduled or
the physician is bypassed. If the physician agrees to the appointment, the date and time are
entered into the application. Upon entry of the appointment information, the application prompts
the medical scheduler to prepare an ME023 appointment notification report for imaging into the
case file. Once an appointment with a medical referee is scheduled, the claimant and any
authorized representative are to be notified.11
If an appointment cannot be scheduled in a timely manner or cannot be scheduled for
some other reason such as a conflict or the physician is of the wrong specialty, the scheduler will
update the application with an appropriate bypass code. Upon the entering of a bypass code, the
MMA will select the next physician in the rotation.12
In appellant’s case, the record contains a ME023 report documenting Dr. Fries’ selection
under the MMA. Additionally, the record contains a bypass history report certifying that the
MMA was used to schedule appellant’s appointment with Dr. Fries and that no physicians were
bypassed. The comment next to “Total Bypasses” that “No Bypasses are available” simply
confirms there were no bypasses to tally. Counsel has established no ambiguity in this report or
any noncompliance by OWCP in its procedures for selecting Dr. Fries.
The Board has reviewed the questions posed to Dr. Fries and finds that they sufficiently
cover the issue to be resolved. In particular, the first question asked whether appellant currently
had any objective findings of the accepted lumbosacral radiculitis, disc herniations at C5-6, C6-7
and L5-S1, cervical radiculopathy and lumbosacral sprain/strain. In other words, OWCP asked
Dr. Fries whether appellant had any objective evidence of any of the accepted medical
9

Raymond J. Brown, 52 ECAB 192 (2001).

10

See generally Federal (FECA) Procedure Manual, Part 3 -- Medical, OWCP Directed Medical Examinations,
Chapter 3.500.5 (December 2012).
11

B.N., Docket No. 12-1394 (issued August 5, 2013).

12

Supra note 10.

5

conditions, regardless of how they arose or which injury claim they were associated with.
Counsel will recall that OWCP accepted the 2003 work injury for lumbosacral sprain. OWCP
accepted each of the injuries in 2005 for disc herniations at C5-6, C-7 and L5-S1; cervical
radiculopathy; lumbosacral radiculitis and lumbosacral sprain/strain. Dr. Fries addressed all
these conditions.
The Board saw that one of OWCP’s questions referred to another claimant, but this is not
an issue. Dr. Fries recognized this and briefly advised that the question concerned another
worker, not appellant. It is specifically found there was no confusion.
Counsel argues that Dr. Fries did not have a complete and accurate medical history. No
instance of deficiency has been noted. Counsel has not demonstrated how any incompleteness or
alleged inaccuracy was material to Dr. Fries’ opinion on the issue to be resolved. He did not
have medical records prior to appellant’s first injury in 2003 or the medical records that were
used for her disability retirement or medical records between February 18 and April 1, 2005, has
no bearing on whether she currently has active residuals of the accepted medical conditions.
Dr. Fries mentioned the lack of records from February 18 to April 1, 2005 only in the context of
evaluating the February 18, 2005 accident, not in the context of evaluating her current physical
condition or resolving whether she had any active residuals of the accepted medical conditions.13
Dr. Fries reviewed the statement of accepted facts as well as appellant’s comments on the
statement. Although he described traumatic incidents in 2003 and 2005 as questionable and felt
that the described injury mechanisms suggested minimal if any trauma, he made clear that she
had no measurable residuals of the accepted medical conditions. Dr. Fries may question how
sitting in a chair and turning to enter data in a computer was sufficient to herniate cervical and
lumbar discs and he may find that an electrodiagnostic study had insufficient data to diagnose a
left L5-S1 radiculopathy, but this is not material to the termination of appellant’s compensation.
The question is not whether OWCP should have accepted herniated discs or lumbar
radiculopathy. Rather the question is whether appellant currently suffers active residuals of the
accepted disc herniations and radiculopathy. Dr. Fries has offered a nonspeculative, soundly
reasoned opinion that carries the weight of the medical evidence. As such, there is no basis for
the continuing payment of medical benefits and compensation for wage loss.
CONCLUSION
The Board finds that OWCP has met its burden to establish that appellant currently has
no active residuals of the accepted medical conditions.

13

Some of the arguments raised by appellant’s brief can be traced back to whether she in fact sustained a
“traumatic” work event or series of events, on February 18 and April 19, 2005, which she disputes and about which
Dr. Fries could find no clear description in the medical record. This does not mean that Dr. Fries had an incomplete
or inaccurate medical history or that he did not base his opinion on the statement of accepted facts. It means only
that the medical record appeared consistent with appellant’s view that the injuries were more occupational in nature,
which gave Dr. Fries some basis for questioning the injury mechanisms on those dates and whether they were
sufficient to cause disc herniations. This is rather beside the point.

6

ORDER
IT IS HEREBY ORDERED THAT the December 18, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 1, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

